Citation Nr: 0941212	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-21 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1974 to August 
1976; May 2003 to September 2003; and April 2004 to February 
2005.  In addition, the evidence indicates he was ordered to 
a subsequent period of active duty from September 2007 to 
June 2008, although this period of service has not been 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDING OF FACT

Hepatitis C did not have its onset during service, nor did 
the Veteran contract the hepatitis C virus during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in April 2005, prior to the 
initial adjudication of the claim, the RO notified the 
Veteran of the information necessary to substantiate the 
service connection claim on appeal, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  He was told that the evidence must show a 
relationship between his current disabilities and an injury, 
disease or event in military service.  He was advised of 
various types of lay, medical, and employment evidence that 
could substantiate his service connection claims.  He was 
also provided with a hepatitis C risk factor questionnaire, 
which he completed and returned in May 2005.  In March 2006, 
he was also provided with information regarding ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).    

Under the VCAA, the VA also has a duty to assist by making 
all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  Service treatment 
records have been obtained, as have all identified VA and 
private treatment records.  It appears that the Veteran may 
have had an additional period of active duty from September 
2007 to June 2008.  The Veteran was diagnosed as having 
Hepatitis C in 2005, however, and there is no indication that 
records of this later period of service would assist in 
substantiating the Veteran's claim.  See 38 U.S.C.A. 
§ 5103A(b)(1) (the duty to obtain records only applies to 
records that are "relevant" to the claim); see also 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" 
as "evidence having any tendency to make the existence of 
any fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  The appellant has not identified 
any other potentially relevant records, or made any 
contentions regarding this most recent period of service.  A 
VA examination was not provided, because there is no credible 
indication that hepatitis C was of service onset, or due to 
any in-service events.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).    

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

The Veteran contends that he contracted hepatitis C while on 
active duty in Iraq.  Service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  To establish service connection, a 
veteran must show (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the current 
disability and the in-service disease or injury (or in-
service aggravation), "the so-called 'nexus' requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The Veteran contends that hepatitis C was not found on a full 
examination prior to his deployment to Iraq, but that it was 
discovered at a VA facility when he returned from Iraq on 
R/R.  He also notes that abnormal liver function tests were 
reported when he was seen at the VAMC while on R/R.  
Therefore, he feels that hepatitis C was incurred during that 
period of service.

Service personnel records show that the Veteran was deployed 
to Iraq from April, 23, 2004, to February 6, 2005.  Service 
treatment records do not show hepatitis C during service, 
including during the period of active service from April 2004 
to February 2005, nor do they indicate that tests for the 
hepatitis C virus were performed during service.  

The Veteran was evaluated at a VA medical center (VAMC) on 
April 7, 2004, shortly before entering onto active duty.  He 
denied having any risk factors for hepatitis C at that time.  
On examination, he had a completely negative review of 
symptoms.  He was soon to be deployed to Iraq.  The 
examination was normal, and he had no active medical problems 
that needed to be addressed at that time.  Laboratory 
studies, however, showed abnormal liver function studies, and 
an addendum dated in May 2004 indicated that the Veteran was 
apparently in Iraq.  

In September 2004, the Veteran was seen at the VAMC while 
home on leave for a skin lesion; at that time, the elevated 
liver function tests were mentioned.  At that time, however, 
he was being evaluated for a skin condition, and the evidence 
does not show liver function tests, or tests for hepatitis.  
This, however, is apparently the period of R/R referred to by 
the Veteran.  He was seen again in February 2005, shortly 
before his discharge, but there were no pertinent complaints 
or findings reported.  

In March 2005, after his discharge from active duty, he was 
seen in a VA emergency room complaining of constant burning 
in the left lower abdomen for the past couple of days.  The 
assessment was left lower quadrant pain of unclear etiology.  
Later that month, he underwent a comprehensive evaluation.  
As history, he denied recreational drugs or intravenous drug 
use, transfusion, or history of hepatitis or jaundice.  He 
had one tattoo.  Laboratory tests disclosed elevated liver 
function tests, and a hepatitis screen was positive for 
hepatitis C.  In April 2005, he was seen for follow-up. He 
was concerned about the diagnosis of hepatitis C, and thought 
it was related to his active military service.  The provider 
noted that there was a long discussion with the Veteran 
regarding transmission of hepatitis C and that it was highly 
doubtful that it was related his active duty.  He was leaving 
for Baghdad again in a few days, for civilian duty, and would 
do reservist duty while there.  A nursing evaluation in the 
hepatitis C clinic noted that he reported blood contact while 
on active duty in the military.  He had one tattoo, and 
denied intravenous drug use.  He was fairly insistent that 
the hepatitis C infection resulted from his active military 
duty, saying that was when it showed up.  He was seen by a 
physician the following day, wanting reassurance that he 
could wait until his return from Iraq to start treatment.  
After his return, he was seen again at that facility in 
August 2006, to proceed with pretreatment evaluation for 
hepatitis C.  It was noted that the source was unknown, and, 
again, that he denied intravenous drug use, and had a tattoo.  

The medical evidence of record does not show that the Veteran 
was tested for the hepatitis C virus until March 2005, after 
his discharge from service.  At that time, he also had 
abnormal liver function tests, which were also shown on 
laboratory tests performed shortly before he entered onto 
active duty in April 2004.  Therefore, the abnormal liver 
function tests are not evidence of service onset.

In May 2005, the Veteran submitted a completed risk factor 
questionnaire in connection with his service connection 
claim.  He denied ever having used intravenous drugs or 
cocaine, as well as high-risk sexual activity, hemodialysis, 
acupuncture, and a blood transfusion.  He said that he had 
received a tattoo in 1972, with no ill effects, and had 
shared toothbrushes or razor blades in 1972 when items were 
shared between Marines on a very limited basis with every 
precaution taken given the circumstances.  To the question 
asking if he was or ever had been a healthcare worker, had he 
been exposed to any contaminated blood or fluids, he answered 
yes, exposure as result of combat operations during 
assignment with Operation Iraqi Freedom.  

In evaluating the probative value to be assigned to this 
evidence of in-service exposure, first, service personnel 
records do not show any awards or citations denoting combat 
exposure, and his occupational specialty during that period 
of service was Signal Support System Specialist.  There is no 
other evidence corroborating his claimed combat exposure.  
Thus, the Board finds that the Veteran did not engage in 
combat, and his assertion that he was exposed to contaminated 
blood products in combat is not credible.  

Moreover, the risk factor questionnaire identifies exposure 
as a healthcare worker as the risk factor.  There is no 
evidence suggesting that the Veteran was ever a health care 
worker during service.  He has not explained how he otherwise 
came into contact with contaminated blood products, and, 
particularly as his statement as to combat is not credible, 
his assertion that he was exposed to contaminated blood is 
too vague to constitute credible, probative evidence.  

Regarding other risk factors, VA medical records show that in 
January 2003, the Veteran was seen in a VA clinic in 
California, because he wanted to get off drugs.  He stated 
that he was a truck driver and had in the past up until that 
day used meth and cocaine.  He stated that an incident in 
which he had made a fool of himself at a truck stop had been 
a wake-up call.  He reported that he was a binge user.  
Because he was returning to his home in Idaho the following 
day, however, he was told to follow-up at his local VA 
facility.  

This is in direct contradiction to his 2005 statement that he 
had never used cocaine.  In response to the RO's mention of 
that record, he stated that when he sought treatment for 
"drug abuse," he thought he may have been slipped something 
in a drink.  This statement, however, is not consistent with 
the history as reported in January 2003, when he said he had 
in the past, up until that day, used meth and cocaine, and 
reported that he was a binge user.  His admission of repeated 
cocaine use cannot be reconciled with his May 2005 sworn 
statement that he had "emphatically never" used cocaine.  
Further, the Board finds the history as reported on the 
January 2003 report, which appears to have been provided by 
the Veteran during a time of genuine concern about his then 
drug use, to be more probative than his May 2005 statement.  
Although he did not state, in January 2003, that he had used 
intravenous drugs, the unequivocal denial in May 2005, which 
is directly contradicted elsewhere, whether deliberate or due 
to faulty memory, does have a negative effect on the 
Veteran's overall credibility.  

His statement that he acquired his tattoo in 1972 is 
corroborated by the November 1973 examination for entrance 
onto active duty, which noted the presence of a tattoo before 
service.  As noted by the VA physician in August 2006, 
however, the source of the hepatitis C virus in the Veteran 
is unknown.  Of primary importance in this case is the 
absence of any credible evidence that the Veteran was exposed 
to any known risk factors for hepatitis C during service, and 
of any competent evidence that hepatitis C had its onset 
during service.  In reaching this determination, the Board is 
mindful that all reasonable doubt is to be resolved in the 
Veteran's favor; however, because the evidence is not evenly 
balanced, and the preponderance of the evidence is against 
the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hepatitis C is denied.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


